                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
TIMOTHY R. DEFOGGI,                 :
                                    :
          Petitioner,               :    Civ. No. 19-13666 (NLH)
                                    :
     v.                             :    OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:
Timothy R. DeFoggi, 56316-037
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

John Andrew Ruymann, Chief, Civil Division
Susan R. Millenky, AUSA
Office of the U.S. Attorney
970 Broad St.
Suite 700
Newark, NJ 07102
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Timothy DeFoggi, a prisoner presently confined

at FCI Fort Dix, New Jersey, filed this Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241, arguing that he was

“wrongly convicted of at least (3) imaginary crimes.”   ECF No. 1

at 1 (emphasis in original).   He filed a motion for immediate

relief and a motion to expedite.   ECF Nos. 2, 10, & 16.

Respondent United States filed a Motion to Dismiss arguing that
the Petition should be dismissed for lack of jurisdiction.     ECF

No. 14.   Petitioner opposes the motion to dismiss.    ECF No. 15.

The Motion is now ripe for disposition.     For the reasons that

follow, the Court will grant the motion to dismiss.

Petitioner’s motions will be terminated.

I.   BACKGROUND

     A jury in the United States District Court for the District

of Nebraska convicted Petitioner of knowingly engaging in a

child exploitation enterprise, 18 U.S.C. § 2252A(g); conspiracy

to advertise child pornography,18 U.S.C. §§ 2251(d)(1),(e);

conspiracy to distribute child pornography, 18 U.S.C. §§

2252A(a)(2),(b)(1); and knowingly accessing a means or facility

of interstate commerce to view child pornography, 18 U.S.C. §

2252A(a)(5)(B).     United States v. DeFoggi, No. 8:13CR105 (D.

Neb. Jan. 6, 2015).     The Eighth Circuit reversed the

exploitation enterprise conviction and remanded for

resentencing.     United States v. DeFoggi, 839 F.3d 701, 709-11,

713 (8th Cir. 2016).

     At resentencing, the district court gave Petitioner 75–

months for each of the affirmed convictions to be served

consecutively, resulting in a total term of 300 months.

DeFoggi, No. 8:13CR105 (D. Neb. Feb. 8, 2017) (amended judgment

of conviction).     The Eighth Circuit affirmed.   United States v.




                                   2
DeFoggi, 878 F.3d 1102 (8th Cir.) (per curiam), cert. denied,

138 S. Ct. 2643 (2018).

     Petitioner filed a motion to correct, vacate, or set aside

his federal sentence under 28 U.S.C. § 2255 raising sixteen

ineffective assistance of counsel claims on September 4, 2018.

The sentencing court denied the motion on September 11, 2018.

United States v. DeFoggi, No. 8:13CR105, 2018 WL 4354951 (D.

Neb. Sept. 11, 2018), judgment entered, No. 8:13CR105, 2018 WL

4361916 (D. Neb. Sept. 11, 2018).    The Eighth Circuit denied a

certificate of appealability.   United States v. DeFoggi, No. 18-

3172 (8th Cir. July 2, 2019).   This § 2241 petition followed.

     Petitioner argues that his convictions are invalid.     He

presents four grounds for this Court’s review: (1) the

indictment was unconstitutionally vague; (2) the District of

Nebraska lacked jurisdiction over his criminal trial; (3) his

trial and appellate counsels were ineffective 1; and (4) the

charges violated the First Amendment because the conduct at

issue was only “fantasy.”   ECF No. 1 at 9-82.

     Respondent United States now moves to dismiss the petition

based on a lack of jurisdiction under § 2241.    ECF No. 14.   It

argues the claims raised in the petition may only be brought in

a § 2255 proceeding and that Petitioner does not qualify for the


1 Petitioner’s ineffective assistance of counsel claim has
sixteen subparts. ECF No. 1 at 20-77.

                                 3
savings clause of § 2255(e).    Petitioner opposes the motion.

ECF No. 15. 2

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.      Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      B.   Analysis

      Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”      Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).      A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.     See Jackman v. Shartle, 535 F. App’x 87, 88 (3d




2 At Petitioner’s request, the Court has reviewed all of his
submissions as part of this motion.

                                   4
Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).   “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Petitioner asserts this Court should exercise jurisdiction

over the merits of the petition because his constitutional

arguments are unresolved and the United States has “engaged in a

broad range of prosecutorial misconduct carried out through acts

of moral turpitude.”   ECF No. 7 at 1.   See also ECF No. 9.   “A §

2255 motion is inadequate or ineffective only where the

petitioner demonstrates that some limitation or procedure would

prevent a § 2255 proceeding from affording him a full hearing

and adjudication of his wrongful detention claim.”    Cradle v.

U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (citations

omitted).   Petitioner’s belief that “the Nebraska court’s

decision was highly debatable and contrary to the facts

presented” does not mean § 2255 is inadequate or ineffective.

ECF No. 8 at 3.   “Section 2255 is not inadequate or ineffective

merely because the sentencing court does not grant relief . . .

.”   Cradle, 290 F.3d 539.   See also Litterio v. Parker, 369 F.2d

                                  5
395, 396 (3d Cir. 1966) (per curiam) (sentencing court's prior

denial of identical claims does not render § 2255 remedy

“inadequate or ineffective”).

     Moreover, prisoners in the Third Circuit may use § 2241 to

challenge their convictions only after two conditions are

satisfied: (1) there must be “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”    Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).    “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion.   What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.”    Id.

     Petitioner had prior opportunities to challenge the

validity of the indictment, jurisdiction of the trial court, and

any alleged prosecutorial misconduct either on direct appeal or

during his § 2255 proceedings.   Accordingly, the Court lacks




                                 6
jurisdiction over the petition under § 2241.    Petitioner’s

pending motion for an expedited ruling is now moot.    ECF No. 10.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   As Petitioner has already filed

a motion under § 2255, he may only file a second or successive

motion with the permission of the Eighth Circuit.    28 U.S.C. §§

2244, 2255(h).    The Court finds that it is not in the interests

of justice to transfer this habeas petition to the Eighth

Circuit as it does not appear that he can meet the requirements

of § 2255(h) for filing a second or successive § 2255 motion.

Nothing in this opinion, however, should be construed as

prohibiting Petitioner from seeking the Eighth Circuit’s

permission to file on his own should he so choose.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the Petition brought pursuant to 28 U.S.C. §

2241 will be granted.   Petitioner’s motion for an expedited

ruling shall be terminated.   An appropriate order will be

entered.

Dated: December 30, 2019                s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                  7
